Citation Nr: 1002589	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-34 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for a low back 
disability, and if so, whether entitlement to service 
connection for a low back disability is warranted


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 5, 1968 to July 
18, 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA).  

By way of history, in April 2003, the RO re-opened the 
Veteran's claim of entitlement to service connection for a 
low back disability and denied the claim.  The Veteran 
appealed the determination and in a February 2006 decision, 
the Board upheld the RO's determination.  The Veteran then 
filed a claim to reopen in November 2006.  The RO 
readjudicated the claim in a January 2008 decision and 
continued a denial of the claim for a low back disability 
based on a lack of new and material evidence.

The Veteran received a travel Board hearing before the 
undersigned in April 2009.  A copy of that transcript is of 
record.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in a February 2006 Board decision.  All Board decisions are 
final on the date stamped on the face of the decision.

2.  Evidence received since the February 2006 Board decision 
is not cumulative or redundant and relates to pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a low back disability.

3.  The Veteran's low back disability clearly and 
unmistakably existed prior to service and did not permanently 
increase in severity during service.

CONCLUSIONS OF LAW

1. The evidence added to the record since the Board's 
February 2006 decision, denying the claim of entitlement to 
service connection for a low back disability, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(2009).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   New and Material Evidence

 Pertinent Law and Regulations

In February 2006, the Board denied the Veteran's claim of 
entitlement to service connection for a low back disability.  

In, 2006, just as it does now, applicable law and regulations 
provided service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The presumption of aggravation is 
applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2009).

In November 2006, the RO received the Veteran's informal 
claim seeking to reopen the matter of entitlement to service 
connection for a low back disability.  However, before 
reaching the merits of the Veteran's claim, the Board must 
first rule on the matter of reopening the finally denied 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and it is deemed final.  38 U.S.C.A. 
§ 7104, 38 C.F.R. § 20.1100.  A final decision cannot be 
reopened unless new and material evidence is presented.  38 
U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

By history, it is noted that in the April 2003 rating 
decision, the RO denied the claim of entitlement to service 
connection for a low back disability on the basis that there 
was no objective evidence that the Veteran's pre-existing 
back condition was made permanently worse beyond the normal 
progression of the disease by service.  The evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records; Timken Mercy Hospital medical 
records dated in 1970 and 1971; a July 1975 letter from Dr. 
T.T.; statement from L.P.Z. of Zwick Law Offices, dated 
February 18, 1981 with x-ray results dated December 14 and 
17, 1968; report of physical examination conducted on 
December 16, 1968; statement from Dr. S.K. dated January 20, 
2003;  treatment records from the Cleveland VA Medical Center 
dated September 2002 to February 2003; VA examination dated 
in March 2003; and transcript of RO hearing on January 8, 
2003.  The Veteran then appealed this decision.

As noted above, in February 2006 the Board denied the claim 
of entitlement to service connection for a low back 
disability on the basis that the Veteran's preexisting back 
disability did not permanently increase in severity beyond 
the natural progression of the disorder during, or as a 
result of, service.  The decision is final.

In November 2006, the Veteran submitted a new claim for a low 
back disability.  Thus, new and material evidence must be of 
record to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the February 2006 Board decision 
includes a letter from Dr. S.K. dated in October 2006; 
Huntington VA Medical Center records dated from April 2003 to 
July 2003 and from September 2007 to January 2008; VA 
examination report dated in December 2007; Cleveland VA 
Medical Center records dated from March 2003 to April 2007 
and from August 2007 to August 2008; West Palm VA Medical 
Center records dated in January 2007; and transcript of the 
travel Board hearing dated in April 2009.

The Board finds that the letter from Dr. S.K. dated in 
October 2006 is new.  This evidence was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  The evidence is also 
material.  It relates to a fact necessary to substantiate the 
claim and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disability.  The letter written by Dr. S.K. 
dated in October 2006, stated that Dr. S.K. reviewed the 
Veteran's records and opined that the Veteran's training in 
service likely aggravated his back problems.  The evidence 
provides competent evidence of possible in-service 
aggravation.  Thus, this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the February 2006 Board decision is new and material, 
and the claim of entitlement to service connection for a low 
back disability is reopened.

II.  Service Connection 

Pertinent Law and Regulations

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When no preexisting condition is noted upon entry into 
service, the appellant is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
38 U.S.C. § 1153.  If this burden is met, then the Veteran is 
not entitled to service-connected benefits.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

A flare-up of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Evidence of the appellant being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service. Verdon v. Brown, 
8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The appellant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Analysis 

The Veteran testified that he injured his back while working 
in 1967, prior to his active service and that his back 
disability was aggravated during service.  As the record does 
not contain an entrance examination for the Veteran's period 
of active service that began in May 1968, he is presumed to 
be in sound condition.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

As discussed above, in order to rebut the presumption of 
soundness, the Board must show clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  Such evidence is of record. 

The Board finds clear and unmistakable evidence that the 
Veteran's disability predated his service.  A May 1968 
service treatment record shows rib trauma a month prior to 
service and chronic low back pain.  Medical records dated in 
December 1968 reveal that a year and a half prior to being 
seen the Veteran sprained his back while working at Republic 
Steel.  A letter from Dr. T.T. dated in July 1975 states that 
the Veteran initially injured his low back while working for 
the Republic Steel Corporation in 1967.  The Veteran's 
attorney also wrote a letter to the Industrial Commission in 
February 1981 reporting that the Veteran was injured on 
September 12, 1967 and was totally temporarily disabled due 
to this injury.  The above medical and non-medical evidence 
establishes clear and unmistakable evidence that the Veteran 
incurred an injury prior to service.  

A review of the Veteran's service treatment records shows 
several complaints of back pain.  On May 8, 1968, within 
three days of the Veteran's military induction, he was seen 
for complaints of low back pain.  The Veteran reported that 
he was placed in a medical holding company for several weeks 
at this time.  The records show that the lumbar spine was 
normal and there was slight scoliosis.  Records dated on May 
13, 1968 show that the Veteran's back problems were not a 
disqualifying disease.  After physical examination and X-ray 
studies had been completed, he was found to be normal and fit 
for duty on May 15, 1968.  The records also stated that he 
strained his back a year before entering service, while at 
work.  The examiner noted that his symptoms were greater than 
the findings.  On June 14, 1968, it was reported that no 
organic disease had been found in connection with the 
Veteran's complaints of back pain.  

On June 18, 1968, while he was home on leave from his active 
service, the Veteran was seen by a private physician who 
diagnosed back strain.  On July 5, 1968, a military 
orthopedist reported that X-rays were normal and that he was 
unable to substantiate any element of disease in the back 
from an orthopedic standpoint after a complete examination of 
the Veteran.  The Veteran was qualified for full duty.  At 
this time, he had already requested a hardship discharge, 
which was granted effective July 18, 1968.

Extensive post service medical records dating from December 
1968 are of record.  X-ray films of the lumbar spine dated in 
December 1968, were interpreted by one radiologist as 
disclosing an arthritic deformity at L5; however, the 
Veteran's treating physician who viewed these X-ray films at 
this time considered them unremarkable.  In addition, the 
examiner stated; "Weighing the injury, the degree of 
symptomatology and the falsity of findings makes it difficult 
to establish an anatomical diagnosis."  A lumbar myelogram 
in February 1971, reportedly disclosed a herniated disc at 
L4-5 on the left, which was surgically removed.  The Veteran 
reinjured his back in an automobile accident in August 1972, 
and a second lumbar laminectomy and a spinal fusion were 
performed on the Veteran in November 1972.  There are also 
indications in these records of a possible third lumbar 
spinal surgery.  The Veteran reported incurring another work 
injury in January 1978.  

In January 2003, Dr. S.K. stated that when the Veteran 
started seeing her in March 1999, he reported that his back 
problems were related to basic training where he carried a 
heavy backpack and engaged in hand-to-hand combat.  

The Veteran received a VA examination in March 2003.  The 
examiner diagnosed chronic lumbosacral strain and 
postoperative herniated lumbar disc.  After reviewing the 
entire VA claims file, including the service treatment 
records and post service medical records, the VA examiner 
concluded that the Veteran had chronic back strain or sprain 
which pre-existed service and was not permanently worsened 
beyond the natural progression of the condition during or as 
a result of his very short period of active service; and that 
the Veteran's current symptoms are related to his disc 
disease with postoperative scarring, the etiology of which 
cannot be exactly determined but which was not present in 
service.

VA treatment records dated in September 2003 show that the 
Veteran reported chronic low back pain since an injury in 
1968, which has not increased in severity.  

In October 2006, Dr. S.K. submitted an additional letter 
stating that the Veteran began to have low back pain before 
his service.  Dr. S.K. stated that during his training, the 
Veteran carried heavily loaded backpacks, engaged in hand-to-
hand combat and carried rifles, which contributed to the 
deterioration of his back.  Dr. S.K. noted that the Veteran 
underwent back surgery three times after he was discharged 
from service.  She stated that she recently reviewed the 
military and civilian records and in her opinion, the 
Veteran's back problems were likely aggravated by his 
training during service in 1968.  

The Veteran received a VA examination in December 2007.  The 
examiner reviewed the case file and provided a thorough 
rationale as to why the Veteran's service did not aggravate 
his injury.  The examiner stated that the Veteran injured his 
back in 1967 while working for Republic Steel and was on 
light duty waiting for the strain to heal when he was called 
for service.  The Veteran arrived for service on May 5, 1968 
and was seen for back pain on May 8, 1968.  At this time, a 
history of a previous back injury was noted and the Veteran 
was placed in a medical hold unit.  X-rays were conducted and 
showed a slight scoliosis to the right thoracic area, which 
was probably positional.  There were no other abnormalities 
noted.  The Veteran was seen again on May 10, 1968 and was 
informed that there were no disqualifying findings.  A 
request for the Veteran to be seen by orthopedics was made 
and no significant findings were found.  The Veteran 
responded inappropriately to a Waddell test and was found fit 
for duty.  On May 20, 1968, the Veteran had a physical 
examination for a hardship discharge.  There were no specific 
findings noted and the Veteran was fit for duty.  The Veteran 
was seen again for back pain on June 14, 1968 and no organic 
disease was found.  A note written on June 14 asked if the 
Veteran was able to do basic training.  He told the VA 
examiner that while others trained, he "guarded the 
weapons."  The VA examiner took this to imply that the 
Veteran had not engaged in the rigors of training.  On June 
20, 1968, the Veteran was given medicine for back strain.  On 
July 5, the Veteran was seen by orthopedics and found 
qualified for duty.  Orthopedics noted that he had an injury 
8 years prior (at age 21) and had done well recovering until 
his injury at the steel mill and had a hard time recovering 
since that time.  The examiner noted that there was very 
little time for the Veteran to have trained as he was 
discharged on July 18, 1968.  The examiner concluded that it 
is unlikely that there was any aggravation of the pre-
existing back injury.  The examiner went on to state that 
there is no evidence of any injuries in service and that the 
current back condition has no relationship to his military 
service. 

The Veteran's 2008 treatment records show continued treatment 
for back pain.  He stated that he was injured at work and 
then reinjured himself when he was inducted into service.  In 
March 2008, the Veteran reported having three back surgeries 
in 1970.  

The Board acknowledges that clear and unmistakable evidence 
is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than clear and unmistakable evidence).  It is an "onerous" 
evidentiary standard, requiring that the no-aggravation 
result be "undebatable." Cotant v. West, 17 Vet. App. 116, 
131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.

The Board finds that the evidence of record establishes that 
the Veteran's pre-existing injury was not aggravated by 
service.  The Veteran's service treatment records show a 
steady stream of complaints that yielded no new 
symptomatology regarding the Veteran's back.  Furthermore, by 
the Veteran's own admission he stated that while others were 
training "he guarded the weapons."  There was not any 
period shown were the Veteran was on duty.  The service 
treatment records also indicate no signs of re-injury in 
service.  

The Board notes that Dr. S.K. stated that the Veteran's pre-
existing back pain was aggravated by service.  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Board finds that the evidence 
is not probative as there is no indication that the Veteran 
was placed on any active training.  Dr. S.K. did not point to 
any in-service medical records, which substantiated 
aggravation during service.  She also asserts that the 
"hand-to-hand combat" engaged in by the Veteran affected 
his back.  No evidence of record supports a finding of hand-
to-hand combat.  

The Board notes the evidence provided by the VA examiners.  
Both VA examiners believed that the Veteran's current 
disabilities are not related to his period of service.  The 
second VA examiner provided an extremely detailed and 
methodical analysis and concluded that the evidence of record 
does not support a finding of aggravation.  He stated that 
there is no evidence of any injuries in service and that the 
current back condition has no relationship to his military 
service.  While the examiner also stated that is it unlikely 
that the Veteran's pre-existing injury was aggravated by 
service, and did not use the stronger language as required, 
his opinion provides no holes in logic and reasoning.  While 
is wording was perhaps shy of establishing clear and 
unmistakable evidence, his analysis provided that evidence.  

In sum, the Veteran's post service treatment records do not 
paint a clear picture of a disability, and do not provide a 
picture of a disability that was in any way aggravated by 
service.  By the Veteran's own admission, he guarded the guns 
and reported no instances of training.  The VA examination 
found that the Veteran's injury was not aggravated in 
service.  Therefore, the evidence shows that the injury 
existed prior to service and was not aggravated by service.  
The Veteran's claim is denied.




III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A notice letter was issued in January 2007, prior to the 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate the claim for service connection and informed 
the Veteran that he can apply for benefits for a disability 
aggravated by service.  This notice letter also explained how 
VA establishes disability ratings and effective dates.

VA also has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records, VA treatment 
records and private treatment records have been obtained.  In 
addition, the Veteran received several examinations in 
connection with his claim.  Furthermore, the Board reopened 
the Veteran's claim providing him with an opportunity to 
establish service connection.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability. 

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


